                                                                                Henry E. Mazurek
                                                                                          Partner
                                                                            Direct (212) 655-3594
                                                                              Fax (212) 655-3535
                                                                              hem@msf-law.com

                                         April 14, 2020
VIA ECF

Hon. Frederic Block
United States District Court Judge
United States Courthouse
225 Cadman Plaza East
Courtroom 10C South
Brooklyn, NY 11201

       Re:     United States v. Andrew Campos, 19-cr-575

Dear Judge Block:

        We represent Andrew Campos in the above-captioned case. We write to request
modification of Mr. Campos’ conditions of release to permit him to run local errands with prior
notice and approval from Pretrial Services.

       Mr. Campos’ current bail conditions require that he remain on home detention with GPS
monitoring at his family home in Scarsdale, NY. (See Dkt. 104.) He is only permitted to leave
his home for medical and legal visits in New York City and Westchester County, which much be
pre-approved by Pretrial Services. During this unprecedented COVID-19 pandemic, however, Mr.
Campos’ family requires his assistance in running errands at the local grocery store and pharmacy.
Accordingly, we respectfully request that the Court modify Mr. Campos’ conditions of release to
permit him to go grocery shopping, and to the pharmacy with prior approval from Pretrial Services.

       We have conferred with Assistant United States Attorney Keith Edelman, and Pretrial
Services Officer Celine Ferguson who do not object to this request.

                                     Respectfully submitted,

                                             /s/ HEM
                                     Henry E. Mazurek
                                     Ilana Haramati
                                     Meister Seelig & Fein LLP
                                     125 Park Avenue, Suite 700
                                     New York, New York 10017

                                     Counsel for Defendant Andrew Campos

cc:    Counsel of Record (via ECF)
